Exhibit 10.96

 

LOGO [g654584g05s10.jpg]

CONFIDENTIAL

December 11, 2008

Ms. Deborah A. O’Connor

24W485 Eugenia Drive

Naperville, IL 60540

Dear Deb:

OfficeMax Incorporated (the “Company”) is amending and restating the terms of
your letter agreement dated July 9, 2008 (the “Agreement”) which provides you
with severance benefits if your employment with the Company is terminated before
or after a “change in control of the Company” (as defined in Section 2 of the
Agreement). Agreement terms are being amended solely to comply with Section 409A
of the Internal Revenue Code of 1986, as amended, with such changes effective
January 1, 2009. As you may know, Section 409A subjects non-qualified deferred
compensation, including certain severance benefits, to various rules and
restrictions. On and after the execution of the amended and restated Agreement,
it shall be known as the Agreement. The Agreement terms are as follows:

1. Term of Agreement. This Agreement is effective as of January 1, 2009 and
shall continue in effect through January 1, 2010 provided that, on each January
1, the term of this Agreement shall automatically be extended so as to terminate
on the 2nd anniversary of such date, unless, not later than September 30 of the
preceding year, the Company shall have given notice not to extend this
Agreement. However, if a change in control of the Company occurs during the term
of this Agreement, this Agreement shall continue in effect for a period of 24
months after the month in which the change in control of the Company occurred.

2. Change in Control.

A. A “change in control of the Company” shall be deemed to have occurred if an
event set forth in any one of the following paragraphs occurs:

(1) Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 25% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities; provided, however, if such Person
acquires securities directly from the Company, such securities shall not be
included unless such Person acquires additional securities which, when added to
the securities acquired directly from the Company, exceed 25% of the Company’s
then

 

-1-



--------------------------------------------------------------------------------

outstanding shares of common stock or the combined voting power of the Company’s
then outstanding securities; and provided further that any acquisition of
securities by any Person in connection with a transaction described in
Subsection 2.A(3)(i) of this Agreement shall not be deemed to be a change in
control of the Company; or

(2) The individuals who, on any date following the date hereof, constitute the
Board (the “Incumbent Board Members”), cease, in any two year period following
such date, to represent at least a majority of the number of directors then
serving, provided, however, that any new director whose appointment or election
by the Board or nomination for election by the Company’s stockholders was
approved by a vote of at least 2/3rds of the Incumbent Board Members shall be
deemed for purposes hereof to be Incumbent Board Members, unless such director’s
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company; or

(3) The consummation of a merger or consolidation of the Company (or any direct
or indirect subsidiary of the Company) with any other corporation other than
(i) a merger or consolidation which would result in both (a) Incumbent Board
Members continuing to constitute at least a majority of the number of directors
of the combined entity immediately following consummation of such merger or
consolidation, and (b) the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) more than 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation, or
(ii) a merger or consolidation effected with the approval of the Board to
implement a recapitalization of the Company (or similar transaction) in which no
Person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company representing 25% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company’s then
outstanding securities; provided that securities acquired directly from the
Company shall not be included unless the Person acquires additional securities
which, when added to the securities acquired directly from the Company, exceed
25% of the Company’s then outstanding shares of common stock or the combined
voting power of the Company’s then outstanding securities; and provided further
that any acquisition of securities by any Person in connection with a
transaction described in Subsection 2.A(3)(i) of this Agreement shall not be
deemed to be a change in control of the Company; or

(4) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, more than 50% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 

-2-



--------------------------------------------------------------------------------

A transaction described in Section 2.A(3) which is not a change in control of
the Company solely due to the operation of Subsection 2.A(3)(i)(a) will
nevertheless constitute a change in control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least two years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the
shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.

Notwithstanding the foregoing, any event or transaction which would otherwise
constitute a change in control of the Company (a “Transaction”) shall not
constitute a change in control of the Company for purposes of your benefits
under this Agreement if, in connection with the Transaction, you participate as
an equity investor in the acquiring entity or any of its affiliates (the
“Acquirer”). For purposes of the preceding sentence, you shall not be deemed to
have participated as an equity investor in the Acquiror by virtue of
(a) obtaining beneficial ownership of any equity interest in the Acquiror as a
result of the grant to you of an incentive compensation award under one or more
incentive plans of the Acquiror (including but not limited to the conversion in
connection with the Transaction of incentive compensation awards of the Company
into incentive compensation awards of the Acquiror), on terms and conditions
substantially equivalent to those applicable to other executives of the Company
immediately prior to the Transaction, after taking into account normal
differences attributable to job responsibilities, title, and the like;
(b) obtaining beneficial ownership of any equity interest in the Acquiror on
terms and conditions substantially equivalent to those obtained in the
Transaction by all other stockholders of the Company; or (c) having obtained an
incidental equity ownership in the Acquiror prior to and not in anticipation of
the Transaction.

B. For purposes of this Agreement, a “potential change in control of the
Company” shall be deemed to have occurred if (1) the Company enters into an
agreement, the consummation of which would result in the occurrence of a change
in control of the Company, (2) the Company or any Person publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a change in control of the Company; (3) any Person becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 9.5% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
securities, provided that securities acquired directly from the Company shall
not be included unless the Person acquires additional securities which, when
added to the securities acquired directly from the Company, exceed 9.5% of the
Company’s then outstanding shares of common stock

 

-3-



--------------------------------------------------------------------------------

(or the combined voting power of the Company’s then outstanding securities); or
(4) the Board adopts a resolution to the effect that a potential change in
control of the Company for purposes of this Agreement has occurred. You agree
that, subject to the terms and conditions of this Agreement, in the event of a
potential change in control of the Company, you will at the option of the
Company remain in the employ of the Company until the earlier of (a) the date
which is 6 months from the occurrence of the first potential change in control
of the Company, or (b) the date of a change in control of the Company.

C. For purposes of this Agreement, “Beneficial Owner” shall have the meaning set
forth in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

D. For purposes of this Agreement, “Person” shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that “Person” shall not include (1) the Company or any of
its subsidiaries, (2) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (3) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (4) a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, or (5) an individual, entity or group that is permitted to and
does report its beneficial ownership of securities of the Company on Schedule
13G under the Exchange Act (or any successor schedule), provided that if the
individual, entity or group later becomes required to or does report its
ownership of Company securities on Schedule 13D under the Exchange Act (or any
successor schedule), then the individual, person or group shall be deemed to be
a Person for purposes of this Agreement as of the first date on which the
individual, person or group becomes required to or does report its ownership on
Schedule 13D.

3. Termination and Change in Control. Except as set forth in Sections 6, 7, and
10.A, no benefits shall be payable under this Agreement unless there is a change
in control of the Company, your employment is terminated, and your termination
is a Qualifying Termination or a Qualifying Early Termination. Your termination
is a Qualifying Termination if a change in control of the Company occurs and
your employment subsequently terminates during the term of this Agreement,
unless your termination is because of your death, by the Company for Cause or
Disability, or by you other than for Good Reason. Your termination is a
Qualifying Early Termination if a potential change in control of the Company
occurs, your employment terminates during the pendency of the potential change
in control of the company and during the term of this Agreement, the termination
is in contemplation of a change in control of the Company, and an actual change
in control of the Company occurs within one year following your termination,
unless your termination is because of your death, by the Company for Cause or
Disability, or by you other than for Good Reason. A transfer of your employment
from the Company to one of its subsidiaries, from a subsidiary to the Company,
or between subsidiaries is not a termination of employment for purposes of this
Agreement.

 

-4-



--------------------------------------------------------------------------------

A. Disability. If, as a result of your incapacity due to physical or mental
illness or injury, you are absent from your duties with the Company on a
full-time basis for 6 consecutive months, and within 30 days after written
notice of termination is given you have not returned to the full-time
performance of your duties, the Company may terminate your employment for
“Disability.”

B. Cause. Termination by the Company of your employment for “Cause” means
termination upon (1) your willful and continued failure to substantially perform
your duties with the Company (other than failure resulting from your incapacity
due to physical or mental illness or injury, or actual or anticipated failure
resulting from your termination for Good Reason), after a demand for substantial
performance is delivered to you by the Board which specifically identifies the
manner in which the Board believes that you have not substantially performed
your duties, or (2) your willful engagement in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise. For purposes of
this Section 3.B, no act or failure to act on your part shall be considered
“willful” unless done or omitted to be done by you not in good faith and without
reasonable belief that your act or omission was in the best interest of the
Company. Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until:

 

  •   a resolution is duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for the purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of conduct
set forth above in clauses (1) or (2) of this Section 3.B and specifying the
particulars of your conduct in detail, and

 

  •   a copy of this resolution is delivered to you.

All decisions by the Company regarding termination for Cause must be supported
by clear and convincing evidence.

C. Good Reason. “Good Reason” means any of the following, if occurring without
your express written consent after a change in control of the Company:

(1) The assignment to you of any duties materially inconsistent with your
responsibilities as an Executive Officer of the Company or a significant adverse
alteration in your responsibilities from those in effect immediately prior to
the change in control of the Company;

 

-5-



--------------------------------------------------------------------------------

(2) A material reduction by the Company in your annual base salary as in effect
on the date of this Agreement (as the same may be increased from time to time),
except for across-the-board salary reductions similarly affecting all executives
of the Company and all executives of any Person in control of the Company;

(3) A material reduction by the Company in your target annual cash incentive as
in effect immediately prior to the change in control of the Company;

(4) The Company’s requiring you to be based anywhere located more than 50 miles
from the primary office location at which you were based immediately prior to
the change in control of the Company, except for required travel on the
Company’s business to an extent substantially consistent with your business
travel obligations as existed immediately prior to the change in control;

(5) Following the change in control of the Company, a material reduction by the
Company in aggregate benefits and compensation available to you, including paid
time off, welfare benefits, short-term incentives, pension, life insurance,
healthcare, and disability plans, as compared to such benefits and compensation
available to you immediately prior to the change in control of the Company;

(6) Following the change in control of the Company, a material reduction by the
Company in long-term equity incentives available to you as compared to such
incentives available to you immediately prior to the change in control of the
Company, except for across-the-board long-term equity incentive reductions
similarly affecting all executives of the Company and all executives of any
Person in control of the Company; or

(7) The failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 10.

Notwithstanding the foregoing, the events described in clauses (1) through
(7) above shall not constitute Good Reason unless (A) you have delivered a
Notice of Termination to the Company according to Sections 3.D. and 11 within 90
days of the occurrence of the event, which notice sets forth in reasonable
detail the basis for your claim that Good Reason exists and (B) the Company
fails to cure such event or circumstance within the 30 day period following
receipt of such Notice of Termination.

For purposes of determining whether a Qualifying Early Termination has occurred,
references to a change in control of the Company in this Section 3.C shall be
deemed to refer to any potential change in control of the Company pending at the
time of the event or circumstance alleged to be Good Reason.

 

-6-



--------------------------------------------------------------------------------

Your right to terminate your employment pursuant to this Section 3.C shall not
be affected by your incapacity due to physical or mental illness or injury. Your
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any act or failure to act constituting Good Reason.

D. Notice of Termination. Any purported termination by the Company or by you
shall be communicated by written Notice of Termination to the other party
according to Section 11. A “Notice of Termination” must indicate the specific
termination provision in this Agreement relied upon and set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
your employment under the indicated provision.

E. Date of Termination. “Date of Termination” means:

(1) if your employment is terminated for Disability, 30 days after the Notice of
Termination is given (provided that you have not returned to the performance of
your duties on a full-time basis during that 30-day period);

(2) if your employment is terminated for Cause, for Good Reason, or for any
other reason other than Disability or a Qualifying Early Termination, the date
specified in the Notice of Termination (which, in the case of a termination for
Cause shall not be less than 30 days from the date the Notice of Termination is
given, and in the case of a termination for Good Reason shall not be less than
10 days or more than 60 days from the date the Notice of Termination is given);

(3) if your termination is a Qualifying Early Termination, the later of the date
determined according to subsection (1) or (2) above, or the date upon which the
actual change in control of the Company occurs; or

(4) if a dispute exists regarding the termination, the date on which the dispute
is finally determined, either by mutual written agreement of the parties or by a
final judgment, order or decree of a court of competent jurisdiction (the time
for appeal having expired and no appeal having been perfected), or, if earlier,
the last day of the term of this Agreement. This subsection (4) shall apply only
if (i) the party receiving the Notice of Termination notifies the other party
within 30 days that a dispute exists, (ii) the notice of dispute is made in good
faith, and (iii) the party giving the notice of dispute pursues resolution of
the dispute with reasonable diligence. While any dispute is pending under this
subsection (4), the Company will continue to pay you your full compensation in
effect when the Notice of Termination giving rise to the dispute was given
(including, but not limited to, base salary) and continue you as a participant
in all compensation, benefit and insurance plans and programs in which you were
participating when the Notice of Termination giving rise to the dispute was
given, until the dispute is finally resolved, or if earlier, the last day of the
term of this Agreement. Amounts paid under this subsection (4) are in addition
to all other amounts due under this Agreement and shall not be offset against or
reduce any other amounts due under this Agreement.

 

-7-



--------------------------------------------------------------------------------

4. Compensation upon Termination for Cause or Other than for Good Reason. If
your employment is terminated for Cause or by you other than for Good Reason,
the Company shall pay you only your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are entitled under any compensation plan of
the Company at the time those payments are due, and the Company shall have no
further obligations to you under this Agreement.

5. Compensation upon a Qualifying Termination or Qualifying Early Termination.
If your employment is terminated pursuant to a Qualifying Termination or
Qualifying Early Termination, then you shall be entitled to the benefits
provided in this Section 5.

A. The Company will pay you the amounts specified below within fifteen (15) days
after the execution of the release required pursuant to Section 8.E and after
the expiration of any revocation period provided for in the release has passed.
Notwithstanding the foregoing, in no event shall payment be made later than
March 15 of the calendar year after the calendar year in which your Date of
Termination occurs. If the applicable release revocation period has not expired
by March 10 of the calendar year following your Date of Termination, all
severance to which you are entitled pursuant to Section 5.A(3) shall be forfeit.

(1) Your full base salary through the Date of Termination (or, in the case of a
Qualifying Early Termination, through your last day of employment if such amount
has not already been paid) at the rate in effect at the time Notice of
Termination is given without regard to any reduction in base salary that would
constitute Good Reason (whether or not any reduction is asserted as Good
Reason), plus all other amounts to which you are entitled under any compensation
plan of the Company at the time those payments are due (in each case, to the
extent not already paid); and

(2) To the extent not already paid, a lump sum amount equal to the greater of
the value of your unused and accrued time off, less any advanced time off, in
accordance with the Company’s Your Time Off Policy (or any successor policy) as
in effect immediately prior to the change in control of the Company or as in
effect on the Date of Termination (or, in the case of a Qualifying Early
Termination, as in effect on your last day of employment), whichever is more
favorable to you; and

(3) A lump sum severance payment equal to one times the sum of (a) your annual
base salary at the rate in effect at the time Notice of Termination is given
without regard to any reduction in base salary that would

 

-8-



--------------------------------------------------------------------------------

constitute Good Reason (whether or not any reduction is asserted as Good Reason)
(“Base Salary”), plus (b) the Target Bonus. For purposes of this paragraph (3),
“Target Bonus” means an amount equal to the average annual incentive earned by
you in the three completed years preceding the Date of Termination, provided
that in either case, if you have earned fewer than three annual bonuses prior to
the Date of Termination, Target Bonus means your target annual incentive for the
year in which occurs the Date of Termination (or, in the case of a Qualifying
Early Termination, your last day of employment) without regard to any reduction
in the target incentive that would constitute Good Reason (whether or not any
reduction is asserted as Good Reason).

B. With respect to each benefit listed below, the Company shall, at its sole
discretion, comply with either subsection (1) or (2) below:

(1) for a 12-month period following the Date of Termination, maintain, in full
force and effect for your continued benefit at substantially the same cost to
you as determined immediately prior to your last day of employment, all life
(other than the Company’s Executive Life Insurance Program, if applicable),
disability, accident and healthcare insurance plans, programs, or arrangements,
and financial counseling services in which you were participating immediately
prior to the change in control of the Company (or in the case of a Qualifying
Early Termination, immediately prior to your last day of employment), or, if
more favorable to you, the plans, programs, or arrangements in which you were
participating immediately prior to the Date of Termination; or

(2) at the time specified in Section 5.A, pay you a lump sum payment equal to 12
times 150% of the sum of (a) the monthly group premium, less the amount of
employee contributions, for the life (other than executive life, if applicable),
disability, accident and healthcare insurance plans, programs, or arrangements,
and (b) the monthly allowance for financial counseling services, in each case in
which you were participating immediately prior to the change in control of the
Company (or in the case of a Qualifying Early Termination, immediately prior to
your last day of employment), or, if more favorable to you, the plans, programs,
or arrangements in which you were participating immediately prior to the Date of
Termination.

The forfeiture provision specified in Section 5.A. applies to the benefits
provided under this Section 5.B.

If the Company chooses to provide the benefits indicated under subsection (1),
and your continued participation (or a particular type of coverage) is not
possible or becomes impossible under the general terms and provisions of the
plans, programs or arrangements, then the Company shall arrange to provide you
with benefits, at substantially the same cost to you as determined immediately
prior to your last day of employment, which are substantially similar to those
which you are entitled to receive under such plans, programs and arrangements.

 

-9-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company shall continue to pay the
Company-paid premium under the Company’s Executive Life Insurance Program (or a
successor plan) for twelve months following the Date of Termination.

For a Qualifying Early Termination, any portion of the period commencing on the
day after your last day of employment through and including the Date of
Termination during which the Company provides you with benefit continuation or
pays the Company-paid premium under the Company’s Executive Life Insurance
Program (or a successor plan) will apply toward the
12-month payment period required above.

C. You shall not be required to mitigate the amount of any payment provided for
in this Section 5 by seeking other employment or otherwise, nor shall the amount
of any payment or benefit provided for in Section 5.A be reduced by any
compensation earned by you as the result of employment by another employer or by
retirement benefits after the Date of Termination, or otherwise, except as
specifically provided in Section 5.D. Benefits otherwise receivable by you
pursuant to Section 5.B(1) shall be reduced to the extent comparable benefits
are actually received by you during the 12-month period following your
termination, and you must report any such benefits actually received by you to
the Company.

D. If you experience a Qualifying Termination or a Qualifying Early Termination
that entitles you to benefits under this Agreement, and your termination also
entitles you to benefits under the offer letter between you and OfficeMax as
amended by letter dated July 9, 2008 (the “Offer Letter”), then benefits
otherwise receivable by you pursuant to Section 5.A shall be offset by amounts
to which you are entitled under the Offer Letter.

E. Code Section 409A Provision. Notwithstanding anything in this Agreement to
the contrary, in all cases, if you are a “specified employee” of the Company for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) at the time of your separation from service (as determined pursuant to
Code Section 409A) with the Company and if an exception under Code Section 409A
does not apply, any severance payment(s) that are otherwise scheduled to
commence to you immediately after your separation from service will be delayed
in their entirety by 6 months from the date of your separation from service. On
the first regularly scheduled payroll date following the 6-month anniversary of
the date of your separation from service, the Company will pay you a lump sum
payment equal to the severance payment(s) that you would otherwise have received
through such payroll date, and the balance of the benefit payments to which you
are entitled under this Section 5 will be paid thereafter on the original
schedule. The Company believes such delay in payment will avoid the application
of adverse taxation to you under Code Section 409A. However, the Company does
not guarantee such tax treatment and you are strongly encouraged to consult your
own tax, financial and legal advisors regarding the effects of this Agreement on
your personal tax situation.

 

-10-



--------------------------------------------------------------------------------

6. Legal Fees. The Company shall pay to you all reasonable legal fees and
expenses which you incur following a change in control of the Company (a) as a
result of contesting or disputing your termination, (b) in seeking in good faith
to obtain or enforce any right or benefit provided by this Agreement (provided,
in the case of clauses (a) and (b) that you shall refund all such fees and
expenses to the Company should you not substantially prevail in the applicable
proceeding), or (c) in connection with any tax audit or proceeding to the extent
applicable to the application of Section 4999 of the Internal Revenue Code of
1986 as amended, to any payment or benefit provided under this Agreement. This
payment shall be made within 10 business days after the Company receives your
written request for payment accompanied by reasonable evidence of fees and
expenses incurred.

7. Excise Tax Provisions.

A. Notwithstanding any provision of this Agreement to the contrary (but except
as provided in the following sentence), if you would receive payments under this
Agreement or under any other plan, program, or policy sponsored by the Company
which relate to a change in control of the Company (the “Total Payments”) and
which are determined by the Company to be subject to excise tax under
Section 4999 of the Code (the “Excise Tax”); then the Company shall pay to you
an additional amount (the “Gross-up Payment”) such that the net amount retained
by you, after deduction of any Excise Tax on the Total Payments and any federal,
state and local income taxes, employment taxes and Excise Tax upon the Gross-up
Payment, shall be equal to the Total Payments. Notwithstanding the preceding
sentence, if it shall be determined that the Total Payments do not exceed 110%
of the greatest amount (the “Reduced Amount”) that could be paid to you such
that the receipt of Total Payments would not give rise to any Excise Tax, then
no Gross-Up Payment shall be made to you, and the portion of the Total Payments
that are payable hereunder shall be reduced such that the Total Payments equal
the Reduced Amount. The reduction of the amounts payable hereunder shall be made
in consultation with you and in such a manner as to maximize the value of all
Total Payments actually made you.

B. For purposes of determining whether any of the Total Payments will be subject
to the Excise Tax and the amount of such Excise Tax, (1) all of the Total
Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the Company’s opinion, the payments
or benefits (in whole or in part) do not constitute parachute payments,
including by reason of Section 280G(b)(4)(A) of the Code, and (2) all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax unless, in the Company’s opinion, the
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered (within the meaning of
Section 280G(b)(4)(B) of the Code) in

 

-11-



--------------------------------------------------------------------------------

excess of the base amount allocable to such reasonable compensation, or are
otherwise not subject to the Excise Tax. For purposes of determining the amount
of the Gross-up Payment, you will be deemed to pay federal income tax at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of your residence on
the Date of Termination, net of the maximum reduction in federal income taxes
which could be obtained from deduction of state and local taxes.

C. The Company will pay you the amount of the Gross-up Payment as soon as the
amount can be determined, but in no event later than the 30th day after the Date
of Termination. At the time that payments are made under this Agreement, the
Company shall provide you with a written statement setting forth the manner in
which the payments were calculated and the basis for the calculations including,
without limitation, any opinions or other advice the Company has received from
its tax counsel, its auditor, or other advisors or consultants (and any opinions
or advice which are in writing shall be attached to the statement).

D. If the Excise Tax is finally determined to be less than the amount taken into
account in calculating the Gross-up Payment, you shall repay to the Company,
within 5 business days following the time that the amount of the reduction in
Excise Tax is finally determined, the portion of the Gross-up Payment
attributable to the reduction (plus that portion of the Gross-up Payment
attributable to the Excise Tax and federal, state, and local income and
employment taxes imposed on the Gross-up Payment being repaid by you, to the
extent that such repayment results in a reduction in the Excise Tax and a
dollar-for-dollar reduction in your taxable income and wages for purposes of
federal, state, and local income and employment taxes). If the Excise Tax is
determined, for any reason, to exceed the amount taken into account in
calculating the Gross-up Payment, the Company shall make an additional Gross-up
Payment in respect of the excess (including any interest, penalties, or
additions payable by you with respect to the Excise Tax) within 5 business days
following the time that the amount of the excess is finally determined. In no
event shall such payment be made later than December 31 of the year following
the year in which the Excise Tax is paid. You and the Company shall reasonably
cooperate with the other in connection with any administrative or judicial
proceedings concerning the existence or amount of liability for Excise Tax with
respect to the Total Payments.

8. Employee Covenants; Release.

A. You agree that you will not, directly or indirectly, use, make available,
sell, disclose or otherwise communicate to any person, other than in the course
of your assigned duties and for the benefit of the Company, either during the
period of your employment or at any time thereafter, any nonpublic, proprietary
or confidential information, knowledge or data relating to the Company, any of
its subsidiaries, affiliated companies or businesses, which you obtained during
your employment by the Company. This restriction will not apply to information
that

 

-12-



--------------------------------------------------------------------------------

(i) was known to the public before its disclosure to you; (ii) becomes known to
the public after disclosure to you through no wrongful act of yours; or
(iii) you are required to disclose by applicable law, regulation or legal
process (provided that you provide the Company with prior notice of the
contemplated disclosure and reasonably cooperate with the Company at its expense
in seeking a protective order or other appropriate protection of such
information).

B. During your employment with the Company and for one year after your
termination, you agree that you will not, directly or indirectly, individually
or on behalf of any other person, firm, corporation or other entity, knowingly
solicit, aid or induce any managerial level employee of the Company or any of
its subsidiaries or affiliates to leave employment in order to accept employment
with or render services to or with any other person, firm, corporation or other
entity unaffiliated with the Company or knowingly take any action to materially
assist or aid any other person, firm, corporation or other entity in identifying
or hiring any such employee.

C. You agree that during and after your employment with the Company you shall
not make any public statements that disparage the Company, its respective
affiliates, employees, officers, directors, products or services.
Notwithstanding the foregoing, (i) statements made in the course of sworn
testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) shall not
be subject to this Section 8.C, and (ii) nothing in this Section 8.C shall in
anyway be interpreted to preclude or limit you from pursuing your legal rights
or from otherwise communicating with governmental agencies pursuant to
legislation or regulations permitting or requiring such communications.

D. For a period of 12 months after your termination of employment with the
Company (or for a period of 12 months after a final judgment or injunction
enforcing this covenant), you agree not to, directly as an employee or
indirectly as a consultant or contractor, without the prior written consent of
the Company, be employed in the same or similar capacity as you were employed by
the Company immediately prior to termination of your employment, by another
business entity or person engaged in the sale or distribution of office
supplies, office furniture, computer consumables or related office products or
services in North America.

In agreeing to this restriction, you specifically acknowledge the substantial
value to the Company of Confidential Information and your intimate knowledge of
the Company’s business and agree that such constitutes goodwill and a
protectable interest of the Company.

E. Notwithstanding anything in this Agreement to the contrary, the payment to
you of the benefits provided in Section 5 is conditioned upon your execution and
delivery to the Company (and your failure to revoke) a customary general release
of claims.

 

-13-



--------------------------------------------------------------------------------

9. Deferred Compensation and Benefits Trust. The Company has established a
Deferred Compensation and Benefits Trust, and shall comply with the terms of
that Trust.

For this purpose, the term Deferred Compensation and Benefits Trust shall mean
an irrevocable trust or trusts established or to be established by the Company
with an independent trustee or trustees for the benefit of persons entitled to
receive payments or benefits, the assets of which nevertheless will be subject
to claims of the Company’s creditors in the event of bankruptcy or insolvency.

10. Successors; Binding Agreement.

A. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no succession had taken place. Failure of the
Company to obtain an assumption and agreement prior to the effectiveness of any
succession which occurs during your employment with the Company and the term of
this Agreement shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms as you
would be entitled hereunder if you experience a Qualifying Termination or
Qualifying Early Termination, except that for purposes of this Section 10.A, the
date on which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, “Company” shall mean OfficeMax
Incorporated and any successor to its business and/or assets which assumes and
agrees to perform this Agreement.

B. This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you under this Agreement if you had continued to live, all
such amounts, unless otherwise provided in this Agreement, shall be paid in
accordance with the terms of this Agreement to your devisee, legatee or other
designee or if there is no such designee, to your estate.

C. Any dispute between you and the Company regarding this Agreement may be
resolved either by binding arbitration or by judicial proceedings at your sole
election, and the Company agrees to be bound by your election in that regard,
provided that the Company is entitled to seek equitable relief in a court of
competent jurisdiction in connection with the enforcement of the covenants set
forth in Section 8. Under no circumstance will a violation or alleged violation
of those covenants entitle the Company to withhold or offset a payment or
benefit due under this Agreement.

 

-14-



--------------------------------------------------------------------------------

11. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Board
with a copy to the Secretary of the Company, or to such other address as either
party may have furnished to the other in writing in accordance with this
Section 11, except that notice of change of address shall be effective only upon
receipt.

12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and an officer designated by the Board. No waiver by either
party at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by the other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter of
this Agreement have been made by either party which are not expressly set forth
in this Agreement. All references to sections of the Exchange Act or the Code
shall be deemed also to refer to any successor provisions to those sections. If
the obligations of the Company under Sections 4, 5, 6 and 7 arise prior to the
expiration of the term of this Agreement, those obligations shall survive the
expiration of the term.

13. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

15. No Guaranty of Employment. Neither this Agreement nor any action taken under
this Agreement shall be construed as giving you a right to be retained as an
employee or an executive officer of the Company.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with Delaware law.

17. Other Benefits. Any payments made to you pursuant to this Agreement are in
addition to, and not in lieu of, any amounts to which you may be entitled under
any other employee benefit plan, program or policy of the Company, except that
(A) payments made to you pursuant to Section 5.A(3) shall be in lieu of any
severance payment to which you would otherwise be entitled under any severance
pay policy of the Company and (B) payments and benefits to which you are
entitled under this Agreement may be subject to offset by payments and benefits
to which you are entitled under the Offer Letter, as specifically provided in
this Agreement.

 

-15-



--------------------------------------------------------------------------------

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

Sincerely,

OFFICEMAX INCORPORATED

 

By  

/s/ Matthew R. Broad

 

Matthew R. Broad

 

Executive Vice President - General Counsel

Agreed to this 11th day of December, 2008

 

/s/ Deborah A. O’Connor Deborah A. O’Connor

 

-16-